

113 HR 3150 IH: Help Extend Auditory Relief (HEAR) Act of 2013
U.S. House of Representatives
2013-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3150IN THE HOUSE OF REPRESENTATIVESSeptember 19, 2013Mr. Cartwright (for himself, Mr. Cárdenas, Ms. Clarke, Mr. Grijalva, Ms. Eddie Bernice Johnson of Texas, Ms. Lee of California, Ms. Norton, Mr. Peters of Michigan, Mr. Vargas, Mr. Nadler, Mr. Scott of Virginia, Mr. Andrews, and Mr. Perlmutter) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide for coverage under the Medicare Program of hearing aids and related hearing services.1.Short titleThis Act may be cited as the Help Extend Auditory Relief (HEAR) Act of 2013.2.Medicare coverage of hearing rehabilitation(a)Coverage of aural rehabilitation servicesSection 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)) is amended—(1)in subparagraph (EE), by striking and at the end;(2)in subparagraph (FF) by inserting and at the end; and(3)by adding at the end the following new subparagraph:(GG)aural rehabilitation services (as described in subsection (iii)(1)(A));.(b)Coverage of hearing aids as durable medical equipmentSection 1861(s)(8) of the Social Security Act (42 U.S.C. 1395x(s)(8)) is amended by inserting and hearing aids (as defined in subsection (iii)(3)) before the period.(c)Hearing rehabilitation and hearing aid definedSection 1861 of the Social Security Act (42 U.S.C. 1395x) is amended by adding at the end the following new subsection:(iii)Hearing rehabilitation(1)The term hearing rehabilitation means—(A)aural rehabilitation services (described in paragraph (2)) which meet such requirements as the Secretary prescribes and which are furnished by a physician or qualified audiologist, who is legally authorized to furnish such services under the State law (or the State regulatory mechanism provided by State law) of the State in which the services are furnished; and(B)hearing aids (as defined in paragraph (3)).(2)The services described in this subparagraph include—(A)aural rehabilitation services;(B)in the case of an individual who has a hearing loss (as defined by the Secretary), a comprehensive audiologic assessment to determine if a hearing aid is appropriate and to determine the need for other diagnostic medical or audiologic testing; and(C)a threshold test to determine audio acuity.(3)(A)The term hearing aid means a hearing aid described in subparagraph (B), including the services described in subparagraph (C) furnished by a physician or qualified audiologist, who is legally authorized to supply such hearing aid under the State law (or State regulatory mechanism provided by State law) of the State in which the hearing aid is supplied, to an individual described in subparagraph (D).(B)A hearing aid described in this subparagraph is any wearable instrument or device for, offered for the purpose of, or represented as aiding individuals with, or compensating for, hearing loss that meets requirements of the Food and Drug Administration for marketing.(C)The services described in this subparagraph include—(i)audiology services (as defined in subsection (ll)(2));(ii)a hearing aid assessment to determine the appropriate hearing aid for the individual;(iii)procurement of an appropriate hearing aid;(iv)initial fitting and adjustment of the hearing aid;(v)appropriate instruction on the use of the hearing aid;(vi)periodic refittings and adjustments; and(vii)rehabilitation, including counseling on hearing loss, speech reading, and auditory training.(D)The individuals described in this subparagraph—(i)have been determined (as a result of a comprehensive audiologic assessment) to have a hearing loss which can be appropriately treated with a hearing aid;(ii)have not been supplied with one monaural hearing aid or two binaural hearing aids during the preceding 3 years; and(iii)have had a comprehensive audiologic assessment which indicates that the hearing of such individual has deteriorated since such individual was last supplied with a hearing aid such that a hearing aid of a different type is appropriate for such individual..(d)Inclusion of audiology rehabilitation servicesSection 1861(ll)(2) of the Social Security Act (42 U.S.C. 1395x(ll)(2)) is amended by inserting and rehabilitation after balance assessment.(e)Exception to exclusions from coverageSection 1862(a) of the Social Security Act (42 U.S.C. 1395y(a)) is amended—(1)in paragraph (1)—(A)in subparagraph (O), by striking and at the end;(B)in subparagraph (P); by striking the semicolon at the end and inserting , and; and(C)by adding at the end the following new subparagraph:(Q)in the case of hearing rehabilitation, which is furnished or supplied more frequently than is provided under section 1861(iii)(3)(D)(ii).; and(2)in paragraph (7) by striking hearing aids or examinations therefor.(f)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act, and shall apply to items and services furnished on or after January 1 of such year, not later than the third year beginning after such date of enactment, as the Secretary of Health and Human Services shall specify.